Citation Nr: 1032208	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety and depression, to include as due to 
herbicide/Agent Orange exposure.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a June 2006 rating 
decision of the VA Regional Office (RO) in Togus, Maine that 
denied service connection for depression and anxiety, diabetes 
mellitus, and low back strain.

By decision dated in January 2009, the Board denied entitlement 
to service connection for diabetes mellitus, to include as due to 
herbicide exposure and a back disability.  These matters are no 
longer for appellate consideration.  

The Board remanded the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include as due to 
herbicide exposure, for further development.  The case has since 
been returned to the Board for disposition.

In correspondence received in January 2010, the Veteran appears 
to request that his claim of entitlement to service connection 
for diabetes mellitus be reopened.  This matter is referred to 
the agency of original jurisdiction for appropriate 
consideration.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the Vietnam Era and did not serve in the Korean demilitarized 
zone (DMZ) area from April 1968 through July 1969.  

2.  Exposure to herbicides in service has not been verified.

3.  An acquired psychiatric disorder, including anxiety and 
depression, was not manifest in service nor was a psychosis 
manifest within one year of service discharge.

4.  An acquired psychiatric disorder, including anxiety and 
depression, is not attributable to service or to any incident 
therein.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for psychiatric disability, 
to include on the basis that it developed from exposure to 
herbicides/Agent Orange from service in Korea.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, the notice 
requirements of the VCAA apply to all elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the Veteran was sent a letter in March 2006 prior to the 
initial unfavorable decision on the claim.  The letter informed 
the appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Notification that included information 
pertaining to a disability rating and an effective date for the 
award if service connection were granted was sent to the 
appellant subsequent to the initial unfavorable decision on the 
claim in August 2006.  In this case, however, service connection 
is being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive private clinical records the appellant has 
identified have been requested and secured, and VA clinic notes 
have been associated with the claims folder.  The case was 
remanded in January 2009 for further development.  Social 
Security records were requested but that agency is unable to 
locate them after an exhaustive search.  The whole of the claims 
folder has been reviewed and considered, including the Veteran's 
statements and extensive clinical records.

The Board notes that the Veteran has not been afforded a VA 
examination with respect to the claim for psychiatric disability.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  In this case, however, there is 
no reliable lay or medical foundation to support the claim of 
service connection for an acquired psychiatric disorder other 
than lay assertions that are not deemed to be credible for 
reasons elucidated in the legal analysis portion of this 
decision.  There is no reliable evidence that satisfies the 
second or third criterion of the McLendon analysis to establish 
service connection for an acquired psychiatric disorder due to 
lack of credibility on the Veteran's part.  The Board therefore 
finds that the evidence on file is adequate to render a decision 
on the claim, and that an examination is not necessary.



Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at least 10 
percent within one year from the date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been incurred 
in service. 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2010).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease. 38 C.F.R. 
§ 3.307(a)(6)(ii) (2010).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to the 
contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.307(d) (2010).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e) (2010), shall be 
presumed to have been exposed during such service to an herbicide 
agent containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  Furthermore, even if a veteran does 
not have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she served 
in Vietnam between January 9, 1962, and May 7, 1975, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. See 38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2010).

The Department of Defense (DoD) has confirmed that the herbicide 
Agent Orange was used from April 1968 through July 1969 along the 
Korean DMZ to defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  The treated 
area was a strip of land 151 miles long and up to 350 yards wide 
from the fence to north of the civilian control line.  There is 
no indication that the herbicide was sprayed in the DMZ itself.  
If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by DoD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) apply. See MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C; see also Veterans Benefits Administration 
(VBA) "Fact Sheet" distributed in September 2003. 



Factual Background

Service personnel records show that the Veteran served in Korea 
from December 1970 to January or February 1972 with Battery B, 
6th Battalion (Hawk), 44th Artillery and HHB, 4th Battalion, 44th 
Artillery.

On service entrance examination in July 1970, the Veteran denied 
nervous trouble of any sort, trouble sleeping, depression or 
excessive worry, nightmares, and loss of memory or amnesia on the 
Report of Medical History.  Service treatment records do not 
refer to any psychiatric complaints.  On examination in December 
1971 for discharge from active duty, the appellant once again 
denied nervous trouble of any sort, trouble sleeping, depression 
or excessive worry, nightmares, and loss of memory or amnesia.  
His psychiatric status was evaluated as normal.  It was recorded 
that he had no disqualifying defects. 

A claim for service connection was received in October 2005.  The 
Veteran indicated that he had a severe manic-depressive disorder 
for which he currently received Social Security disability 
benefits.  He wrote that the disability had begun in January 
2001.

VA outpatient records dating from 2000 indicate that the Veteran 
came in for the initial visit to establish and receive 
medications from Togus.  It was noted at that time that Paxil was 
one of his active medications.  An assessment of depression was 
recorded in October 2000.  In March 2002, it was noted that the 
appellant had been hospitalized at MMMC (Northern Maine Medical 
Center) in January 2002 for major depressive disorder with 
suicide attempt.  It was reported that medications had been 
switched and that his psychiatrist was "introducing disability" 
but that it was not clear yet whether he could return to work.  
The Veteran related that he had tried to work one day recently 
but had a panic attack and was unable to return.  He denied 
having combat service, but did voice that he had had a lot of 
trauma in his life.  Following examination, pertinent assessments 
of depression and anxiety disorder were rendered. 

Private medical reports from H. N. Varghai, M.D., and S. S, M.D., 
dated in September and November 2005, respectively, both 
indicated that, among other chronic disorders, the Veteran 
suffered from severe treatment-resistant depression or major 
depression, panic disorder.  It was advised that his depression 
was not completely under control and that he had undergone 
electroshock therapy (ECT).  The providers noted that the 
appellant had worked with or had been exposed to Agent Orange in 
Korea.  Dr. Varghai stated that it "could very well be that some 
of his problems, especially depression and chronic headaches are 
associated with his contact of agent orange."  Dr. Suchan 
related that "His exposure to the herbicide may explain the 
multisystem impairment in this patient and his chronic medical 
problems."  

Subsequently received were voluminous private clinical records 
from the Northern Maine Medical Center dating from 2003 that 
reflect frequent and continuing treatment, follow-up and 
medication management for what was characterized as severe 
treatment-resistant depression.  In January 2004, a history of 
bipolar disease was recorded.  In an August 2004 clinical report, 
it was noted that the Veteran was being transferred for 
electroconvulsive therapy for treatment of depression.  He 
reported a 30-year history of depression.  He said that he had 
brief hypomanic-type episodes.  It was noted that the appellant 
had had a chronic severe major depressive disorder for the past 
four years with suicide ideations on different occasions.  It 
reported that panic disorder with agoraphobia had also been 
diagnosed.  Following examination, an Axis I diagnosis of severe 
recurrent major depression without psychotic features, rule out 
bipolar disorder, currently depressed, was rendered.  In 
September 2004, the appellant provided a history of chronic 
depression spanning the last 30 years with some increase in the 
last three years.  It was reported that he had failed numerous 
antidepressant trials and that his ongoing symptoms of 
depression, including anhedonia, decreased energy, insomnia, 
decreased concentration, and increasing suicidal thoughts had 
caused him to be unable to function at home or work, such that he 
was being transferred for ECT treatment.  On this occasion, the 
Axis I diagnoses were severe recurrent major depressive disorder 
without psychotic features, panic disorder with agoraphobia and 
likely chronic PTSD (posttraumatic stress disorder) 
symptomatology.  

In February 2006, it reported that he had had four previous 
admissions to the Fort Kent Hospital Psychiatric Unit with major 
depression.  He stated that he had had a total of 28 ECT 
treatments, the last in 2005.  The Veteran talked about ways of 
killing himself.  He was admitted after the increased suicidal 
thoughts.  The Veteran stated that he had been depressed since 
age 15 or maybe younger, and that this was felt to be suggestive 
of a dysthymic disorder.  It was noted that he had gone through 
multiple major depressive episodes off and on that had not come 
to psychiatric attention until four years before.  On discharge 
from hospitalization, Axis I diagnoses of major depressive 
disorder, recurrent, without psychotic features, generalized 
anxiety disorder, by history, and panic disorder without 
agoraphobia, by history, were rendered.  On another clinic note 
dated in June 2006, the appellant was reported to have stated 
that he had had dysthymic symptoms and intermittent passive 
suicidal ideation since he was a young adult.

VA outpatient clinic notes dated between 2005 and 2006 reflect 
continuing follow-up for treatment of psychiatric disorders and 
symptoms characterized as PTSD, insomnia, depression and anxiety. 

Pursuant to the Board's January 2009 remand, records from the 
Social Security Administration were requested.  A response was 
received in March 2009 that after exhaustive and comprehensive 
searches, the medical records were not able to be located and 
that further efforts would be futile.

Legal Analysis

The Board initially notes that the Veteran does not contend and 
the evidence does not suggest that he engaged in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (b) ((West 2002 & 
Supp. 2010) are not applicable.

The Veteran seeks service connection for an acquired psychiatric 
disorder, claimed as depression and anxiety, to include as due to 
exposure to herbicides/Agent Orange in Korea.  The Board observes 
that the appellant primarily relates psychiatric disability to 
Agent Orange exposure.  The Board notes, however, that several 
private clinic notes in the record refer to his history of 
psychiatric disability dating back to when he was a young adult.  
The Board will therefore address the claim under all relevant 
theories of entitlement.

The Board notes that the Veteran has been rendered a range of 
psychiatric diagnoses, to include anxiety, depression, major 
depression, bipolar disease, panic attacks, major depressive 
disorder, etc.  However, service treatment records are negative 
for findings, complaints, or a diagnosis of a psychiatric 
condition.  On service separation examination in December 1971, 
the appellant denied all psychiatric-related complaints or 
symptoms, to include depression and nervousness, and his 
psychiatric status was evaluated as normal.  The first lay and 
clinical evidence of an acquired psychiatric disorder, 
depression, is first recorded in the record in 2001, almost 30 
years after discharge from service.  

The Board notes that on post service private examinations in 2004 
and 2006, the Veteran indicated that his psychiatric disorder 
went back 30 years or more, and may have even developed at age 15 
or younger.  However, there is no credible evidence in the 
service or post service clinical records that indicates that the 
Veteran had psychiatric disability prior to service, during 
service or related to service.  We also note that the appellant 
is not a reliable historian (as explained below).  The Board 
points out that he specifically denied nervous trouble of any 
sort, trouble sleeping, depression or excessive worry, 
nightmares, and loss of memory or amnesia at service entrance and 
discharge, and his psychiatric status was evaluated as normal on 
both occasions.  There is no record of psychiatric complaints 
during the interim.  There is no reliable post service showing of 
any continuity of any psychiatric symptoms traceable to active 
duty.  The Board observes that when the appellant filed a claim 
in 2005, he admitted that psychiatric disability he characterized 
as severe manic-depressive disorder had begun in 2001.  The Board 
thus finds that the normal entrance and separation examinations, 
lack of complaints during service, his specific denial of any 
psychiatric symptoms at discharge, the many years between service 
discharge and evidence of treatment for psychiatric disability 
militate against a finding that the Veteran's assertions of 
continuity of symptomatology are credible.  The Veteran's remote 
assertions of chronic symptoms dating back to service or prior to 
service are in conflict with his specific denials at service 
discharge in 1971 and statement on his application in 2005.  In 
view of such, he not found to be a reliable historian.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that he or she notices symptoms as such come 
through the senses. See Layno v. Brown, 6 Vet. App 465, 470 
(1994).  The Board as fact finder is obligated to and fully 
justified in determining whether lay evidence is credible in and 
of itself, i.e., because of possible bias, conflicting 
statements, etc.  

The Board has considered the lay evidence in this case and finds 
that the Veteran is competent to report symptoms and indicate 
that he has had a psychiatric disorder that date back to service.  
Lay evidence must be considered when a Veteran seeks disability 
benefits and competent lay evidence can be sufficient in and of 
itself. See Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In this regard, the Board finds that the Veteran's normal 
separation examination, the contemporaneous to service denials of 
all psychiatric symptoms, the normal entrance and separation 
examinations, lack of complaints during service, and the many 
years between service discharge and evidence of treatment for 
psychiatric disability are far more probative than remote 
statements of pre-service or in-service onset and continuity.  
There is no reliable evidence linking an acquired psychiatric 
disorder to service.  The Veteran's account of a continuous 
psychiatric disorder prior to, in or immediately following 
service is less probative and less credible to establish a lay 
nexus to service in view of the above.  In this regard, the Board 
concludes that the Veteran has not been a reliable historian, and 
that his later history and account in this regard are 
inconsistent with prior statements and clinical evidence in the 
record.  Therefore, when considering the entirety of the evidence 
of record, the Board finds that there is neither inservice 
chronicity nor continuity of symptomatology of an acquired 
psychiatric disorder, nor was a psychosis demonstrated within one 
year of separation from service. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  We also conclude 
that a psychiatric disorder did not predate service and that this 
case does not involve the presumption of soundness.   The Board 
thus finds that service connection for an acquired psychiatric 
disorder is not warranted on either a direct or presumptive 
basis.

As to the claim for service connection for an acquired 
psychiatric disorder due to herbicide/Agent Orange exposure, the 
Board finds that service connection is not warranted on a 
presumptive basis.  The Board initially points out that an 
acquired psychiatric disorder is not one of the specific diseases 
listed under 38 C.F.R. § 3.309(e) for which service connection 
may be presumed as a consequence of exposure to Agent Orange 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309.  
Moreover, the Veteran is not shown to have service in the 
Republic of Vietnam during the Vietnam Era( See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a) (6)), nor does he maintain as such.  

The Veteran does contend that he was exposed to herbicides while 
stationed in Korea.  As noted previously, the Department of 
Defense has confirmed that Agent Orange was used from April 1968 
through July 1969 along the DMZ in Korea.  If a veteran who 
served in Korea during this time period belonged to one of the 
units identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions of 38 C.F.R. § 3.309(e) apply. See MR21-1MR, Part 
IV, Chapter 2, Section C.

In this instance, the evidence discloses that the Veteran did not 
have active service from April 1968 through July 1969.  Service 
administrative records document that he was stationed in Korea 
beginning in December 1970.  This information appears to be 
uncontradicted in the record and the Veteran does not appear to 
contend otherwise.  Therefore, he is not presumed to have been 
exposed to Agent Orange during his service in Korea.  As such, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case. See 38 
C.F.R. §§ 3.307(a) (6) (iii), 3.309(e).

Nonetheless, service connection for an acquired psychiatric 
disorder could potentially be established if the evidence 
otherwise shows that it is the result of exposure to 
herbicides/Agent Orange. See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116; 38 C.F.R. 
§ 3.303.  Whether there is any relationship between the Veteran's 
psychiatric disorder and exposure to herbicides requires 
specialized training for a determination and is therefore not 
susceptible of lay opinion.  In this regard, the Board notes that 
Dr. Varghai stated in September 2005 his depression could well be 
associated with Agent Orange contact.  In November 2005, D. 
Suchan more broadly found that the Veteran's exposure to 
herbicides might explain the appellant's multisystem impairment.  
However, such opinions are problematic as there is no adequate 
factual foundation to establish the Veteran's exposure to Agent 
Orange.  In this regard, VA attempted to ascertain his claimed 
exposure and a response was received in March 2006 from the 
National Personnel Records that there was record of exposure to 
herbicides in the Veteran's file.  In his 2005 application for 
benefits and other correspondence in the record, he contends that 
while stationed at a Nike Hercules missile site, the Republic of 
Korea Army, who was in charge of security, used to routinely 
spray herbicide between the perimeters to control vegetation.  
The Board finds, however, that the Veteran's statements do not 
establish that the spray utilized Agent Orange, and may well be 
unverifiable.  As such, the Veteran cannot reliably report that 
he was exposed to the herbicide Agent Orange.

In light of such, the Board finds that Drs. Varghai and Suchan's 
2005 opinions relating psychiatric disability to Agent Orange 
exposure during service are based on lay account that is not 
probative.  This is because they are premised on the appellant's 
own reported history of exposure to Agent Orange that is not 
deemed to be verifiable or credible.  A medical opinion based on 
an inaccurate factual premise is not probative. Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  The private physician's opinions 
that are based on lay history do not become competent clinical 
evidence merely because the transcriber is a medical professional 
because the Veteran is not a credible historian. See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As such, Neither Dr. Varghai 
nor Dr. Suchan's report relating psychiatric disability to 
herbicide/Agent Orange exposure is reliable or persuasive.  In 
this case, there is no competent evidence linking an acquired 
psychiatric disorder to service or to any incident therein.  

Lastly, the Board notes that at one point PTSD was a suspected 
diagnosis.  However, the Veteran does not have a diagnosis of 
PTSD and there is no proof or claim of an in-service stressor for 
this non-combat Veteran.  As such, further discussion of PTSD is 
not warranted. 

Under the circumstances, the preponderance of the evidence is 
against the claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression and anxiety, 
to include as due to Agent Orange exposure, and it is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety and depression, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


